Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 50-58 are pending. Claims 1-49 have been cancelled.

Specification
The title of the instant application is objected to because the title of the invention is not descriptive.  A new title is required that is clearly reflects the invention to which the claims are directed and should be distinguishable from parent applications.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.





Claim Objections
Claim 53 is objected to because the limitation in part a) which recites “the homozygous null alleles of one SBEIIa gene have a null mutation” is redundant as it is already recited in claim 50. Part b) also presents this issue.
Claim 53 also recites the limitation “a” null point mutation or deletion and should therefore use the definitive article when referring back to a previous claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 53 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 53, part b), is indefinite and unclear because the option of (i), (ii) and (iii) are limited to a deletion mutation in the gene in one of the genomes yet the claim requires that two of the genes require deletion mutations.
Claim 58 is drawn to a process of producing a wheat plant comprising crossing two parental varieties each comprising a point mutation or deletion in each of at least one, two or three SBEIIa-A, B and D genes and wherein the plant lacks SBEIIa protein.

In other words, the limitation “in each of one, two or three SBEIIa genes” renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Uauy et al (2009, BMC Plant Bio., 9:1-14) in view of Sestilli et al (2010, BMC Plant Biology, 10:1-12), and in further view of Dong et al (2009, Plant Genome, 2:39-47), Urban et al (2007, Bio-Rad Laboratories, Inc., Bulletin 5576:1-6) and Regina et al (Patent No. US 7,812,221 B2).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 50-58 are drawn broadly to wheat grain comprising homozygous null alleles for SBEIIa-A, B and D genes that are null point mutations wherein the amylose content is greater than 50% and wherein the germination rate is above 70% and wherein the grain is undetectable by Western blot analysis wherein the grain comprises at least 2% resistant starch (RS), plants that are fertile and produce said grain and flour produced from said grain.
Uauy et al teach a reverse genetics approach through the combination of ethyl methane sulphonate (EMS)-mediated mutagenesis and TILLING may be used to screen different genetic backgrounds allowing for the construction of cultivar mutant allele specific libraries (p. 2, col. 2 ¶ 1 and 2). These specific mutant alleles may be used in traditional breeding programs since the technology is non-transgenic and mutations are stably inherited (p. 2, col. 2, ¶ 2).
	In particular, Uauy et al teach an EMS-mutagenized hexaploid wheat breeding line (p. 2, col. 1 ¶ 3), characterization of the obtained TILLING libraries by screening for SBEIIa in each of the different wheat genomes (p. 3, col. 1, ¶  2; see also p. 5, Table 1), and wheat plants with triplicate mutations (p. 6, col. 1, ¶  1 bridging col. 2). Splice 
	Uauy et al teach that the SBEIIa gene is an important target with commercial application as mutants have a high amylose phenotype (p. 7, col. 2, ¶  1).
	Thus, while Uauy et al reasonably teach, suggest and provide motivation for producing wheat grain comprising homozygous null point mutations in each of the SBEIIa-A, B and D genes, the issue is whether one of ordinary skill in the art would have a reasonable expectation that said grain would have an amylose content of greater than 50% and a germination rate greater than 70% of the time.
	Sestilli et al teach that amylose content can be increased in durum wheat through silencing of SBEIIa genes (see Abstract). RNAi lines lacked expression of SBEIIa genes and was undetectable (see Figure 1; see also p. 6, col. 2, ¶ 2). Amylose content reached upwards of 75% of the starch content while there was no significant difference observed in grain yield between transformed and control lines (p. 6, col. 2, last ¶; see also p. 7, col. 1, ¶ 1).
	Like Uauy et al, Sestilli et al teach that to obtain a null phenotype it is usually necessary to generate double or triple null mutants by crossing single null phenotypes (p. 6, col. 1, last ¶).
	Sestilli et al teach that high amylose foods are of interest because they have increased amounts of RS which has been shown to have beneficial health effects on human health (p. 2, col. 1, last ¶).
	Meanwhile, Dong et al teach that it was known in the art that EMS concentrations can alter germination rates in wheat, and that germination rates of greater than 70% can  Urban et al teach that Western blot methodologies were well-known and routine in the art for the detection or proteins (see entire document).
	Therefore, at the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the grain as claimed because Uauy et al specifically teach, suggest and provide motivation for doing so as grain with increased amylose content is known to have increased RS content which has beneficial health properties.
	One would have a reasonable expectation of success in doing so because Sestilli et al teaches that when SBEIIa expression is abolished up to 75% amylose content can be obtained in plants that have no difference in grain yield and would therefore be valuable in a vast range of applications in both food and non food industries.
Moreover, it would have been prima facie obvious to one of ordinary skill in the art to make combinations of deletions and point mutations as claimed because to do so is a design choice between functional equivalents which Regina et al clearly recognizes: both point mutations and deletion mutations of at least part of the gene may be used to abolish SBEIIa function (e.g., see col. 15, ¶ 2). In fact, Regina et al specifically teaches that large deletions are not preferred as they may adversely impact vigor and commercial viability (col. 26, last ¶).
It is noted that the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06
Factors that will support a conclusion that the prior art element is an equivalent are: (1) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000); or (2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co. , 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); or (3) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000). See MPEP 2183.
Here, using deletion mutations as opposed to point mutations satisfy all three criteria outlined above: point mutations and deletion mutations both abolish SBEIIa activity, one would have recognized that either method would abolish activity, and there is no difference between using one versus the other (e.g., see Regina et al).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 50-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,357,722 B2 (referred to herein as ‘722). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 50-58 are drawn broadly to wheat grain comprising homozygous null alleles for SBEIIa-A, B and D genes that are null point mutations wherein the amylose content is greater than 50% and wherein the germination rate is above 70% and wherein the grain is undetectable by Western blot analysis wherein the grain comprises at least 2% resistant starch (RS), plants that are fertile and produce said grain and flour produced from said grain.
‘722 claims a process for producing a milled product comprising obtaining a wheat grain comprising triple null mutations in the SBEIIa-A, B and D genes wherein one of the mutations comprises a point mutation and wherein the protein is undetectable.
Therefore, prior to the filing of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive at the grain as claimed because ‘722 claims a process using the grain as instantly claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662